DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding U.S. Provisional Patent Application No. 63/004,364, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 41, the examiner suggests amending the sentence starting at line 7 as follows: “As such, the electromagnetic signal 175 may include a radio or television signal that is demodulated to obtain the second audio signal and the second audio signal may be used to drive loudspeakers of a local device.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are [and associated disclosure] are:
“audio pre-processor” (claims 19-30) [Fig. 1A, element 140, para. 0031]
“correlator” (claim 20) [Fig. 2B, element 235, para. 0049]
“cross-correlator” (claim 21) [Fig. 3, element 340, para. 0053]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner notes that the claimed “audio pre-processor” is directed to processors, including DSPs, CPUs, FPGAs, or ASICs, that can process a signal prior to passing the signal for speech recognition, and thus the “audio pre-processor” is not being interpreted as a functional software block for purposes of 35 U.S.C. 112(a) written description/enablement. (see instant specification, at para. 0035).
The examiner further notes that the claimed “correlator” and “cross-correlator” are described in the instant specification as cross-correlation or auto-correlation functions with sufficient specificity to convey that the inventor before the effective filing date of the present application was in possession of the claimed invention for purposes of 35 U.S.C. 112(a) written description/enablement.  (see instant specification, at paras. 0049-0051 and 0053).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 15-22, 24, 27, 29-32, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Des Jardins, US 20140270194 A1, hereinafter referenced as DES JARDINS.

Regarding claim 1, DES JARDINS discloses:
A method of processing an audio signal (method for removing an audio noise component from a received audio signal; para. 0003) for a voice-controlled device, (Fig. 1, wireless device 116, e.g., a mobile device or remote control for a set-top box, that includes speech recognition services to facilitate audio commands; para. 0024) the method comprising: 
receiving a set of sound waves at a microphone of the voice-controlled device, (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input device 208 includes a microphone; para. 0027; audio signals are received by a microphone, and therefore they must necessarily be acoustic signals, i.e., sound waves; para. 0029) the set of sound waves comprising speech uttered by a user and other sound; (audio signals, including desired voice commands and undesired noise, are received by a microphone in wireless device 116; para. 0029)
converting, using the microphone, the set of sound waves into a first audio signal that includes a contribution from the speech uttered by the user and a contribution from the other sound; (the microphone processes the received sound waves to create an audio signal for processing by a computing device for the purpose of removing noise , e.g., converting the acoustic wave to an audio signal for processing, where the audio signal includes a voice command, e.g., speech uttered by the user, and noise, e.g., contribution from the other sound; paras. 0028, 0029)
receiving, at a receiver of the voice-controlled device, (wireless device 116, e.g., voice-controlled device, is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks; para. 0027) an electromagnetic signal; (Fig. 3, steps 305 and 310, wireless device 116 receives, via input/output circuits 209 such as a network card, e.g., a receiver, previously-played content such as audio corresponding to a television show, e.g., electromagnetic signal; para. 0029; audio computing device 118 is integrated into wireless device 116, e.g., electromagnetic signal is received at wireless device 116 via input/output circuits 209; paras. 0025-0026)
obtaining a second audio signal from the electromagnetic signal; (Fig. 3, step 315, receive and synchronize audio component of the previously-played content, e.g., second audio signal; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources)
processing the first audio signal using the second audio signal to reduce the contribution from the other sound in a processed audio signal; and (Fig. 3, steps 320 and 325, adjust magnitude of audio component and subtract audio component of previously-played content from audio signal to remove undesired noise; para. 0030)
performing speech recognition on the processed audio signal to determine a voice command issued by the user. (speech recognition system deciphers a user’s voice command; para. 0003, 0024; wireless device 116 processes audio signal to determine a voice command issued by the user; para. 0030)

	Regarding claim 2, DES JARDINS discloses the method of claim 1 and further discloses:
determining an amplitude of a version of the second audio signal that is present within the first audio signal; (Fig. 3, step 320, wireless device 116 determines a magnitude of the noise signals in the audio component, e.g., second audio signal, present in the voice command in the first audio signal; para. 0030)
scaling the second audio signal obtained from the electromagnetic signal based on the determined amplitude to generate a modified version of the second audio signal; and (Fig. 3, step 320, wireless device 116 adjusts the magnitude, e.g., scales the amplitude, of the audio component, e.g., second audio signal, to correspond to the magnitude, of the noise signals present in the voice command in the first signal; para. 0030)
subtracting the modified version of the second audio signal from the first audio signal as at least a part of said processing.  (Fig. 3, step 325, subtract audio component of previously-played content, second audio signal, as adjusted in step 320, from audio signal, e.g., first audio signal, to remove undesired noise; para. 0030)

Regarding claim 3, DES JARDINS discloses the method of claim 1 and further discloses:
determining a time difference between a version of the second audio signal that is present within the first audio signal and the second audio signal that is obtained from the electromagnetic signal; (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Step 550, synchronize time difference between the audio signal collected at the user device, e.g., first audio signal, and the audio component of content collected from the content source, e.g., second audio signal; para. 0070)

delaying the second audio signal obtained from the electromagnetic signal using the determined time difference to generate a modified version of the second audio signal; and (cross-correlation synchronization method to remove noise, e.g., delay a signal to synchronize and correlate; paras. 0070-0071)
subtracting the modified version of the second audio signal from the first audio signal as at least a part of said processing. (Fig. 5A, step 560, remove noise signal by subtracting the synchronized audio component; para. 0073)

Regarding claim 4, DES JARDINS discloses the method of claim 1 and further discloses:
evaluating a cross-correlation function between the first audio signal and the second audio signal; (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and audio component, e.g., second audio signal; paras. 0070-0072)
obtaining a time delay and/or a scaling factor from an output of the cross-correlation function; and (Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing a time difference or magnitude adjusting the audio signal, e.g., scaling; paras. 0070-0072)
applying the time delay and/or the scaling factor to the second audio signal to obtain a modified version of the second audio signal; and (Fig. 6, create synchronized and adjusted signal 630; paras. 0070-0072)
subtracting the modified version of the second audio signal from the first audio signal as at least a part of said processing.  (Fig. 5A, step 560, remove noise signal by subtracting the synchronized and/or magnitude adjusted audio component; para. 0073)

Regarding claim 5, DES JARDINS discloses the method of claim 1 and further discloses:
wherein the electromagnetic signal comprises one or more electromagnetic signals, the method further comprising: (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks, e.g., receiving electromagnetic signals either wirelessly or via a wired network; para. 0027; Fig. 3, steps 305 and 310, wireless device 116 receives previously-played content from “one or more devices” within the home 102a, such as audio corresponding to a television show from tv 112, or streaming music from personal computer 114 or laptop computer 115; paras. 0026, 0029; see also para. 0066 referencing “one or more noise sources at the home 102a” including from TV 112, PC 114, laptop 115 and para. 0070)
obtaining a plurality of other audio signals from the one or more electromagnetic signals, the plurality of other audio signals including the second audio signal; (Fig. 3, step 315, received audio component of the previously-played content, e.g., second audio signal; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources, e.g., other audio signals)
detecting one or more of the plurality of other audio signals within the first audio signal; and (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and noise components, such as via streaming music and/or video; paras. 0038, 0070-0072)
subtracting versions of the detected one or more of the plurality of other audio signals from the first audio signal as at least a part of said processing.  (Fig. 5A, step 560, remove noise signal by subtracting the synchronized audio component; para. 0073)

Regarding claim 12, DES JARDINS discloses the method of claim 1 and further discloses:
wherein the electromagnetic signal comprises one or more electromagnetic signals, the method further comprising: (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks, e.g., receiving electromagnetic signals either wirelessly or via a wired network; para. 0027; Fig. 3, steps 305 and 310, wireless device 116 receives previously-played content such as audio corresponding to a television show; para. 0029)
obtaining a third audio signal from the one or more electromagnetic signals; and (Fig. 3, step 315, received audio component of the previously-played content; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources; wireless device 116 receives previously-played content from “one or more devices” within the home 102a, such as audio corresponding to a television show from tv 112, or streaming music from personal computer 114 or laptop computer 115; paras. 0026, 0029; see also para. 0066 referencing “one or more noise sources at the home 102a” including from TV 112, PC 114, laptop 115 and para. 0070)
correlating the first audio signal with the third audio signal to calculate a correlation value; (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and audio component, e.g., third audio signal; paras. 0070-0072)
in response to the correlation value being larger than a threshold, (computed cross-correlation is compared to a threshold, for example, the desired signal should be three times the magnitude of the noisy signal; para. 0071) further reducing the contribution from the other sound in the first audio signal by using the third audio signal to generate the processed audio signal. (Fig. 5A, steps 550, 555, 560, if the threshold is exceeded, a cross-correlation synchronization method is used to remove the undesired signal, e.g., other sound, in the audio signal by using the noisy reference audio component, e.g., third audio signal; paras. 0071-0073)

Regarding claim 15, DES JARDINS discloses the method of claim 1 and further discloses:
wherein the electromagnetic signal comprises a wireless radio signal.  (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks, including a wireless interface for receiving wireless radio signals; para. 0027)

Regarding claim 16, DES JARDINS discloses the method of claim 1 and further discloses:
wherein the electromagnetic signal is transmitted through a wired network medium.  (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks, including a wired interface for receiving an electromagnetic signal over an Ethernet or USB interface; paras. 0024, 0027)

Regarding claim 17, DES JARDINS discloses the method of claim 1 and further discloses:
detecting one or more versions of the second audio signal within the first audio signal; (wireless device 116 determines a magnitude of the noise signals in the audio component, e.g., second audio signal, present in the voice command in the first audio signal; para. 0030)
determining an acoustic transfer function that maps the second audio signal to the detected one or more versions of the second audio signal; and (a noise profile, e.g., acoustic transfer function, is determined for each room/location in a house and takes into account different noise sources within a room; paras. 0040-0047; for example, during setup, a user may be instructed to turn on a typical noise source (e.g., a television) at a typical volume level and place the device (e.g., a mobile phone) in a position that the user typically uses the device from to issue voice commands, so that a noise profile can be determined for that room and the location and volume of a noisy source, (e.g., a television); para. 0045; the examiner notes that the broadest reasonable interpretation of “acoustic transfer function” includes a function that indicates how sound waves propagate between the locations of a voice-controlled device and various noisy sources as explained in para. 0083 to the instant specification)
using the determined acoustic transfer function to remove the one or more versions of the second audio signal from the first audio signal as at least a part of said processing.  (the noise profile information is stored to determine the appropriate magnitude of the audio component to remove from a received audio signal; para. 0046)

Regarding claim 18, DES JARDINS discloses the method of claim 1 and further discloses:
determining identifying information for the received electromagnetic signal; (User can setup a noise profile by inputting information identifying various devices (by MAC address, IP address, or other identifying) and the location of the noise source within a room; para. 0039; the examiner notes that the broadest reasonable interpretation of “identifying information for the received electromagnetic signal” includes a device’s IP address or MAC address as explained in para. 0084 to the instant specification)
retrieving one or more previously stored characteristics based on the identifying information; and (noise profile, e.g., previously stored characteristics, is associated with the potential noise sources by IP address, MAC address, for each noise source; para. 0038)
using the retrieved characteristics with the second audio signal as at least a part of said processing.  (the noise profile information is stored to determine the appropriate magnitude of the audio component to remove from a received audio signal; para. 0046)

Regarding claim 19, DES JARDINS discloses:
A voice-controlled device comprising: (Fig. 1, wireless device 116, e.g., a mobile device or remote control for a set-top box, that includes speech recognition services to facilitate audio commands; para. 0024)
a microphone (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input device 208 includes a microphone; para. 0027) configured to receive a set of sound waves comprising speech uttered by a user and other sound, (audio signals, including desired voice commands and undesired noise, are received by a microphone in wireless device 116, and therefore they must necessarily be acoustic signals, i.e., sound waves; para. 0029) and to output a first audio signal that includes a contribution from the speech uttered by the user and a contribution from the other sound; (the microphone processes the received sound waves to create an audio signal for processing by a computing device according to the method of Figure 3, where the audio signal includes a voice command, e.g., speech uttered by the user, and noise, e.g., contribution from the other sound; paras. 0028, 0029)
a receiver (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks; para. 0027) configured to receive an electromagnetic signal (Fig. 3, steps 305 and 310, wireless device 116 receives, via input/output circuits 209 such as a network card, e.g., a receiver, previously-played content such as audio corresponding to a television show, e.g., electromagnetic signal; para. 0029; audio computing device 118 is integrated into wireless device 116, e.g., electromagnetic signal is received at wireless device 116 via input/output circuits 209; paras. 0025-0026) and to output a second audio signal obtained from the electromagnetic signal; and (Fig. 3, step 315, received audio component of the previously-played content; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources)
an audio pre-processor configured to process the first audio signal using the second audio signal to reduce the contribution from the other sound in a processed audio signal; (Fig. 3, steps 320 and 325, adjust magnitude of audio component and subtract audio component of previously-played content from audio signal to remove undesired noise; para. 0030; process of Fig. 3 for removing noise from an audio source may be carried out by audio computing device 118, where such functionality may be located within a cloud computing environment or locally on a user device; paras. 0028-0029; the examiner notes that the broadest reasonable interpretation of “audio pre-processor” includes a server implementation where voice-controlled device does not perform processing locally and utilizes a voice control server as explained in the instant specification at para. 0047.)
wherein the voice-controlled device is configured to provide the processed audio signal to a speech recognition module to determine a voice command issued by the user.  (speech recognition system deciphers a user’s voice command; para. 0003, 0024; wireless device 116 processes audio signal to determine a voice command issued by the user; para. 0030)

Regarding claim 20, DES JARDINS discloses the voice-controlled device of claim 19 and further discloses:
a correlator configured to correlate the first audio signal with the second audio signal and to generate one or more correlation parameters; (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed, e.g., correlation parameters are computed, by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and audio component, e.g., second audio signal; paras. 0070-0072)
wherein the audio pre-processor is configured to reduce the contribution from the other sound in the processed audio signal by using the one or more correlation parameters with the second audio signal.  (Fig. 6, create synchronized and adjusted signal 630 using the computed cross-correlation values; paras. 0070-0072; Fig. 5A, step 560, remove noise signal by subtracting the synchronized and/or magnitude adjusted audio component; para. 0073)

Regarding claim 21, DES JARDINS discloses the voice-controlled device of claim 19 and further discloses:
a cross-correlator configured to receive the first audio signal and the second audio signal and apply a cross correlation function to provide an output to the audio preprocessor; (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118, e.g., audio preprocessor, of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and audio component, e.g., second audio signal; paras. 0070-0072)
wherein the audio pre-processor is further configured to determine a time delay and/or a scaling factor based on the output of the cross-correlator, (Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing a time difference or magnitude adjusting the audio signal, e.g., scaling; paras. 0070-0072) and to use the time delay and/or the scaling factor with the second audio signal to reduce the contribution from the other sound in the processed audio signal. (Fig. 6, create synchronized and adjusted signal 630 using the computed cross-correlation values; paras. 0070-0072; Fig. 5A, step 560, remove noise signal by subtracting the synchronized and/or magnitude adjusted audio component; para. 0073)

Regarding claim 22, DES JARDINS discloses the voice-controlled device of claim 19 and further discloses:
wherein the receiver is further configured to receive one or more electromagnetic signals to obtain a plurality of other audio signals, including the second audio signal, and (Fig. 3, step 315, received audio component of the previously-played content, e.g., second audio signal; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources, e.g., other audio signals; wireless device 116 receives previously-played content from “one or more devices” within the home 102a, such as audio corresponding to a television show from tv 112, or streaming music from personal computer 114 or laptop computer 115; paras. 0026, 0029; see also para. 0066 referencing “one or more noise sources at the home 102a” including from TV 112, PC 114, laptop 115 and para. 0070)

wherein the audio pre-processor is further configured to use at least one of the plurality of other audio signals, in addition to the second audio signal, (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and noise components, such as via streaming music and/or video; paras. 0038, 0070-0072) to reduce the contribution from the other sound in the processed audio signal.  (Fig. 5A, step 560, remove noise signal by subtracting the synchronized audio component; para. 0073)

Regarding claim 24, DES JARDINS discloses the voice-controlled device of claim 19 and further discloses:
wherein the voice-controlled device is configured to determine signal characteristics for a plurality of copies of the second audio signal that are present within the first audio signal and (Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing a time difference or magnitude adjusting the audio signal, e.g., scaling, e.g., time difference or magnitude scaling are the signal characteristics; paras. 0070-0072; the examiner notes that the broadest reasonable interpretation of “signal characteristics” includes time delay factors or scaling factors as disclosed in paras. 0089 and 0092 in the instant specification)
wherein the audio pre-processor is further configured to process the first audio signal based on the signal characteristics to generate the processed audio signal.  (Fig. 5A, step 560, remove noise signal by subtracting the synchronized and/or magnitude adjusted audio component; para. 0073)

Regarding claim 27, DES JARDINS discloses the voice-controlled device of claim 19 (including the claimed audio pre-processor) and further discloses:
wherein the audio pre-processor is further configured to: 
detect one or more versions of the second audio signal within the first audio signal; (wireless device 116 determines a magnitude of the noise signals in the audio component, e.g., second audio signal, present in the voice command in the first audio signal; para. 0030)
determine an acoustic transfer function that maps the second audio signal to the detected one or more versions of the second audio signal; and (a noise profile, e.g., acoustic transfer function, is determined for each room/location in a house and takes into account different noise sources within a room; paras. 0040-0047; for example, during setup, a user may be instructed to turn on a typical noise source (e.g., a television) at a typical volume level and t place the device (e.g., a mobile phone) in a position that the user typically uses the device from to issue voice commands, so that a noise profile can be determined for that room and the location and volume of a noisy source, (e.g., a television); para. 0045; the examiner notes that the broadest reasonable interpretation of “acoustic transfer function” includes a function that indicates how sound waves propagate between the locations of a voice-controlled device and various noisy sources as explained in para. 0083 to the instant specification)
use the determined acoustic transfer function to remove the one or more versions of the second audio signal from the first audio signal to generate the processed audio signal.  (the noise profile information is stored to determine the appropriate magnitude of the audio component to remove from a received audio signal; para. 0046)

Regarding claim 29, DES JARDINS discloses the voice-controlled device of claim 19 and further discloses:
further comprising a connector coupled to the receiver, the connector configured to receive the electromagnetic signal over one or more electrical conductors.  (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks, including a wired interface, e.g., connector coupled to the receiver with electrical conductors, for receiving an electromagnetic signal over an Ethernet or USB interface and transferring the electrical signal over the wired connection; paras. 0024, 0027)

Regarding claim 30, DES JARDINS discloses the voice-controlled device of claim 19 and further discloses:
wherein the receiver is further configured to determine identifying information for the received electromagnetic signal; and (User can setup a noise profile by inputting information identifying various devices (by MAC address, IP address, or other identifying) and the location of the noise source within a room; para. 0039; the examiner notes that the broadest reasonable interpretation of “identifying information for the received electromagnetic signal” includes a device’s IP address or MAC address as explained in para. 0084 to the instant specification)
the audio pre-processor is further configured to retrieve one or more previously stored characteristics based on the identifying information (noise profile, e.g., previously stored characteristics, is associated with the potential noise sources by IP address, MAC address, for each noise source; para. 0038) and use the retrieved characteristics with the second audio signal to reduce the contribution from the other sound in the processed audio signal.  (the noise profile information is stored to determine the appropriate magnitude of the audio component to remove from a received audio signal; para. 0046)

Regarding claim 31, DES JARDINS discloses:
A non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor, program the at least one processor to: (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; processor 201 implements instructions that may be stored in any of ROM 202, RAM 203, removable media 204,m or hard drive 205; para. 0027)
obtain a first audio signal (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input device 208 includes a microphone; para. 0027) that includes a contribution from speech uttered by a user and a contribution from other sound, the first audio signal derived from a set of sound waves received at a microphone of a voice-controlled device, the set of sound waves comprising the speech uttered by the user and the other sound; (audio signals, including desired voice commands and undesired noise, are received by a microphone in wireless device 116, and therefore they must necessarily be acoustic signals, i.e., sound waves; para. 0029)
obtain a second audio signal, (Fig. 3, step 315, received audio component of the previously-played content; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources) the second audio signal derived from an electromagnetic signal received at a receiver of the voice-controlled device; (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks and to receive previously-played content such as audio corresponding to a television show, e.g., electromagnetic signal; para. 0029; audio computing device 118 is integrated into wireless device 116, e.g., electromagnetic signal is received at wireless device 116 via input/output circuits 209; paras. 0025-0026)
correlate the first audio signal and the second audio signal to generate one or more correlation parameters, the one or more correlation parameters indicating a time delay and/or a scaling factor for the second audio signal; (Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing a time difference or magnitude adjusting the audio signal, e.g., scaling; paras. 0070-0072)
reduce the contribution from the other sound in the first audio signal using the one or more correlation parameters to generate a processed audio signal; and (Fig. 5A, step 560, remove noise signal by subtracting the synchronized and/or magnitude adjusted audio component; para. 0073)
provide the processed audio signal to a speech recognition module to determine a voice command issued by the user.  (speech recognition system deciphers a user’s voice command; para. 0003, 0024; wireless device 116 processes audio signal to determine a voice command issued by the user; para. 0030)

Regarding claim 32, DES JARDINS discloses the storage medium of claim 31 and further discloses:
the at least one processor further programmed to: (Fig. 2, processor 201; para. 0027)
obtain a plurality of other audio signals, including the second audio signal, from the electromagnetic signal, (Fig. 3, step 315, received audio component of the previously-played content, e.g., second audio signal; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources, e.g., other audio signals; wireless device 116 receives previously-played content from “one or more devices” within the home 102a, such as audio corresponding to a television show from tv 112, or streaming music from personal computer 114 or laptop computer 115; paras. 0026, 0029; see also para. 0066 referencing “one or more noise sources at the home 102a” including from TV 112, PC 114, laptop 115 and para. 0070) the electromagnetic signal comprising one or more electromagnetic signals; (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks, e.g., receiving electromagnetic signals either wirelessly or via a wired network; para. 0027; Fig. 3, steps 305 and 310, wireless device 116 receives previously-played content such as audio corresponding to a television show; para. 0029)
detect one or more of the plurality of other audio signals within the first audio signal; and (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and noise components, such as via streaming music and/or video; paras. 0038, 0070-0072)
process the first audio signal using the detected one or more of the plurality of other audio signals to reduce the contribution from the other sound in the processed audio signal.  (Fig. 5A, step 560, remove noise signal by subtracting the synchronized audio component; para. 0073)

Regarding claim 34, DES JARDINS discloses the storage medium of claim 31 and further discloses:
the at least one processor further programmed to: (Fig. 2, processor 201; para. 0027)
obtain a third audio signal from the electromagnetic signal, (Fig. 3, step 315, received audio component of the previously-played content; para. 0030; see also para. 0038 for explanation of how streaming music and/or video to televisions and computers are noise sources) the electromagnetic signal comprising one or more electromagnetic signals; (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks, e.g., receiving electromagnetic signals either wirelessly or via a wired network; para. 0027; Fig. 3, steps 305 and 310, wireless device 116 receives previously-played content such as audio corresponding to a television show; para. 0029)
correlate the first audio signal with the third audio signal to calculate a correlation value; and (Fig. 5A discloses a method of removing an audio signal in connection with computing device 118 of Fig. 1, which is a server-based system for noise removal, see GUI in Figs. 7A and 7B; Fig. 5A, Steps 550 and 555, cross-correlation is computed by time-synchronizing or magnitude adjusting the audio signal, e.g., first audio signal, and audio component, e.g., third audio signal; paras. 0070-0072)
in response to the correlation value being larger than a threshold, (computed cross-correlation is compared to a threshold, for example, the desired signal should be three times the magnitude of the noisy signal; para. 0071) further reduce the contribution from the other sound in the first audio signal by using the third audio signal to generate the processed audio signal.  (Fig. 5A, steps 550, 555, 560, if the threshold is exceeded, a cross-correlation synchronization method is used to remove the undesired signal, e.g., other sound, in the audio signal by using the noisy reference audio component, e.g., third audio signal; paras. 0071-0073)

Regarding claim 36, DES JARDINS discloses the storage medium of claim 31 and further discloses:
the at least one processor further programmed to: (Fig. 2, processor 201; para. 0027)
determine identifying information for the received electromagnetic signal; (User can setup a noise profile by inputting information identifying various devices (by MAC address, IP address, or other identifying) and the location of the noise source within a room; para. 0039; the examiner notes that the broadest reasonable interpretation of “identifying information for the received electromagnetic signal” includes a device’s IP address or MAC address as explained in para. 0084 to the instant specification)
retrieve one or more previously stored characteristics based on the identifying information; and (noise profile, e.g., previously stored characteristics, is associated with the potential noise sources by IP address, MAC address, for each noise source; para. 0038)
use the retrieved characteristics with the second audio signal as at least a part of said processing. (the noise profile information is stored to determine the appropriate magnitude of the audio component to remove from a received audio signal; para. 0046)

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 10, 11, 23, 26, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over DES JARDINS in view of Flores, Marcel. "Wi-FM: Resolving neighborhood wireless network affairs by listening to music." 2015 IEEE 23rd International Conference on Network Protocols (ICNP). (2015) pp. 43-53, hereinafter referenced as FLORES.

Regarding claim 6, DES JARDINS discloses the method of claim 5.  However, DES JARDINS fails to explicitly teach:
wherein the one or more electromagnetic signals comprise at least one modulated radio signal and the plurality of other audio signals are obtained by demodulating the at least one modulated radio signal.  

However, in a related field of endeavor, FLORES also relates to small network environments (e.g., home networks).  FLORES discloses using FM radio broadcast frequency ranges (87.5 – 108.0 MHz) to perform wireless communications within a home or small community in conjunction with a conventional Wi-Fi network. (p. 43, section 1 and Abstract).

The DES JARDINS-FLORES combination makes obvious:
wherein the one or more electromagnetic signals comprise at least one modulated radio signal (Wi-FM utilizes FM broadcast radio signals, modulated with a form of 2-phase phase shift keying; FLORES, p. 44, sections 1 and II.A; FLORES further discloses that FM chips are frequently implemented in smart phones and consumer electronic devices; p. 43, Section 1 and Abstract; the DES JARDINS-FLORES combination now has wireless device 116 receive signals over network 210, which can be any type of in-home network, from noisy sources such as television 112 and computers 114/115; DES JARDINS, paras. 0026-0027 and Fig. 2 with FLORES, pp. 43-44, sections 1 and II.A and Abstract) and the plurality of other audio signals are obtained by demodulating the at least one modulated radio signal. (A DVB-T USB tuner covers a 25-750MHz range and includes a de-modulator for de-modulating the RF radio signal; FLORES, p. 47, section IV; the DES JARDINS-FLORES combination now has wireless device 116 utilize a tuner and de-modulate the received RF radio signals from noisy sources such as television 112 and computers 114/115 over network 210; DES JARDINS, paras. 0026-0027 and Fig. 2 with FLORES, p. 47, section IV)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the WiFM teachings of FLORES to DES JARDINS.  As disclosed in FLORES, one of ordinary skill in the art would be motivated to have devices utilize FM radio communications within a home network because FM chips are often integrated into devices and the FM frequency range can successfully penetrate buildings. (p. 43, section 1).  As disclosed in FLORES, one of ordinary skill in the art would further be motivated to utilize the FM radio frequency range to reduce interference with neighboring home Wi-Fi networks, that often use overlapping channels. (p. 43, section 1).  

Regarding claim 7, DES JARDINS discloses the method of claim 1 and further discloses:
producing, by the speaker device, at least some of the other sound using the second audio signal.  (Fig. 1, television 112, has a speaker for playing audio of a television show which is a noisy source to wireless device 116; para. 0029, 0032-0036)

However, DES JARDINS fails to explicitly teach:
transmitting, from a speaker device to the voice-controlled device, the electromagnetic signal; and 

However, in a related field of endeavor, FLORES also relates to small network environments (e.g., home networks).  FLORES discloses using FM radio broadcast frequency ranges (87.5 – 108.0 MHz) to perform wireless communications within a home or small community in conjunction with a conventional Wi-Fi network. (p. 43, section 1 and Abstract).

The DES JARDINS-FLORES combination makes obvious:
transmitting, from a speaker device to the voice-controlled device, the electromagnetic signal; and (FLORES discloses that FM chips are frequently implemented in smart phones and consumer electronic devices; p. 43, Section 1 and Abstract; DES JARDINS discloses in Fig. 3, step 310, receiving the audio component of the previously-played content; para. 0029; the DES JARDINS-FLORES combination now has television 112 networked with wireless device 116 to additionally transmit encoded audio, including corresponding audio-components of previously-played content that may be played as sound waves over a speaker concurrently, from television 112 to wireless device 116 using the WiFM techniques of FLORES;  DES JARDINS, paras. 0029, 0032-0036 with FLORES, p. 43, Section 1 and Abstract)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the WiFM teachings of FLORES to DES JARDINS.  As disclosed in FLORES, one of ordinary skill in the art would be motivated to have devices utilize FM radio communications within a home network because FM chips are often integrated into devices and the FM frequency range can successfully penetrate buildings. (p. 43, section 1).  As disclosed in FLORES, one of ordinary skill in the art would further be motivated to utilize the FM radio frequency range to reduce interference with neighboring home Wi-Fi networks, that often use overlapping channels. (p. 43, section 1).  

Regarding claim 8, DES JARDINS discloses the method of claim 7. However, DES JARDINS fails to explicitly teach:
generating, at the speaker device, the electromagnetic signal by modulating a radio signal using the second audio signal.

However, in a related field of endeavor, FLORES also relates to small network environments (e.g., home networks).  FLORES discloses using FM radio broadcast frequency ranges (87.5 – 108.0 MHz) to perform wireless communications within a home or small community in conjunction with a conventional Wi-Fi network. (p. 43, section 1 and Abstract).

The DES JARDINS-FLORES combination makes obvious:
generating, at the speaker device, the electromagnetic signal by modulating a radio signal using the second audio signal. (A DVB-T USB tuner covers a 25-750MHz range and includes a de-modulator for de-modulating the RF radio signal; FLORES, p. 47, section IV; FLORES further discloses that FM chips are frequently implemented in smart phones and consumer electronic devices; p. 43, Section 1 and Abstract; the DES JARDINS-FLORES combination now has wireless device 116 utilize a tuner and de-modulate the received RF radio signals from noisy sources such as television 112 and computers 114/115 over network 210, where television 112 and/or computers 114/115 modulate the audio component, e.g., second signal, using FM radio signals; DES JARDINS, paras. 0026-0027 and Fig. 2 with FLORES, p. 43, Section 1 and Abstract, p. 47, section IV)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the WiFM teachings of FLORES to DES JARDINS.  As disclosed in FLORES, one of ordinary skill in the art would be motivated to have devices utilize FM radio communications within a home network because FM chips are often integrated into devices and the FM frequency range can successfully penetrate buildings. (p. 43, section 1).  As disclosed in FLORES, one of ordinary skill in the art would further be motivated to utilize the FM radio frequency range to reduce interference with neighboring home Wi-Fi networks, that often use overlapping channels. (p. 43, section 1).  

Regarding claim 10, DES JARDINS discloses the method of claim 1.  However, DES JARDINS fails to explicitly teach:
wherein the electromagnetic signal comprises a radio-frequency carrier modulated using the second audio signal.  

However, in a related field of endeavor, FLORES also relates to small network environments (e.g., home networks).  FLORES discloses using FM radio broadcast frequency ranges (87.5 – 108.0 MHz) to perform wireless communications within a home or small community in conjunction with a conventional Wi-Fi network. (p. 43, section 1 and Abstract).

The DES JARDINS-FLORES combination makes obvious:
 (FLORES discloses that a DVB-T USB tuner covers a 25-750MHz range and includes a de-modulator for de-modulating the RF radio signal; FLORES, p. 47, section IV; FLORES further discloses that FM chips are frequently implemented in smart phones and consumer electronic devices; p. 43, Section 1 and Abstract; the DES JARDINS-FLORES combination now has television 112 networked with wireless device 116 to additionally transmit encoded audio, e.g., electromagnetic signals, using the FM chip and WiFM techniques of FLORES, where television 112 modulates the audio component, e.g., second signal, using FM radio signals, e.g., radio-frequency carrier modulation, and where wireless device 116 now utilizes a DVB-T USB tuner (as disclosed in FLORES) and de-modulates the received RF radio signals from noisy sources such as television 112 and; DES JARDINS, paras. 0026-0029 and Fig. 2 with FLORES, p. 43, Section 1 and Abstract, p. 47, section IV)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the WiFM teachings of FLORES to DES JARDINS.  As disclosed in FLORES, one of ordinary skill in the art would be motivated to have devices utilize FM radio communications within a home network because FM chips are often integrated into devices and the FM frequency range can successfully penetrate buildings. (p. 43, section 1).  As disclosed in FLORES, one of ordinary skill in the art would further be motivated to utilize the FM radio frequency range to reduce interference with neighboring home Wi-Fi networks, that often use overlapping channels. (p. 43, section 1).  

Regarding claim 11, DES JARDINS discloses the method of claim 10. However, DES JARDINS fails to explicitly teach:
wherein the radio-frequency carrier has a frequency of less than 300 MHz. 

However, in a related field of endeavor, FLORES also relates to small network environments (e.g., home networks).  FLORES discloses using FM radio broadcast frequency ranges (87.5 – 108.0 MHz) to perform wireless communications within a home or small community in conjunction with a conventional Wi-Fi network. (p. 43, section 1 and Abstract).

The DES JARDINS-FLORES combination makes obvious:
wherein the radio-frequency carrier has a frequency of less than 300 MHz. (FLORES discloses that Wi-FM uses the FM radio frequency range from 87.5 MHz – 108.0 MHz; FLORES, p. 43, Abstract and p. 47, Section IV; the DES-JARDINS-FLORES combination now has noisy sources such as television 112 and computers 114/115 modulate the audio component, e.g., second signal, using FM radio carrier frequency signals in the 87.5 – 108.0 MHZ range; DES JARDINS, paras. 0026-0027 and Fig. 2 with FLORES, p. 43, Abstract, p. 47, section IV)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the WiFM teachings of FLORES to DES JARDINS.  As disclosed in FLORES, one of ordinary skill in the art would be motivated to have devices utilize FM radio communications within a home network because FM chips are often integrated into devices and the FM frequency range can successfully penetrate buildings. (p. 43, section 1).  As disclosed in FLORES, one of ordinary skill in the art would further be motivated to utilize the FM radio frequency range to reduce interference with neighboring home Wi-Fi networks, that often use overlapping channels. (p. 43, section 1).  

	Claim 23 depends from claim 19 and claims a voice-controlled device that has a receiver that receives electromagnetic waves that corresponds to the method of claim 11, and therefore claim 23 is rejected under the same grounds as claims 11 and 19 above.

Regarding claim 26, DES JARDINS discloses the voice-controlled device of claim 19 and further discloses:
receive, at the receiver, (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, e.g., a receiver, includes a network card to communicate with networks; para. 0027) a plurality of electromagnetic signals, including the electromagnetic signal, (Fig. 3, steps 305 and 310, wireless device 116 receives previously-played content such as audio corresponding to a television show, e.g., electromagnetic signals; para. 0029) and output a plurality of other audio signals, including the second audio signal, obtained from the plurality of electromagnetic signals; (wireless device 116 transmits, e.g., outputs, received audio signals to audio computing device 118 for processing to remove undesired noise; paras. 0028, 0031; wireless device 116 receives previously-played content from “one or more devices” within the home 102a, such as audio corresponding to a television show from tv 112, or streaming music from personal computer 114 or laptop computer 115; paras. 0026, 0029; see also para. 0066 referencing “one or more noise sources at the home 102a” including from TV 112, PC 114, laptop 115 and para. 0070)
receive, at the microphone, (wireless device 116 is implemented using general hardware elements of Fig. 2; para. 0027; input device 208 includes a microphone; para. 0027) sound waves from the plurality of speaker devices as at least a part of the other sound; and (Fig. 1, television 112, has a speaker for playing audio of a television show which is a noisy source to wireless device 116; para. 0029, 0032-0036)
wherein the audio pre-processor is further configured to use at least one of the plurality of other audio signals, in addition to the second audio signal, to reduce the contribution from the other sound in the processed audio signal.  (Fig. 3, steps 320 and 325, adjust magnitude of audio component and subtract audio component of previously-played content from audio signal to remove undesired noise; para. 0030; process of Fig. 3 for removing noise from an audio source may be carried out by audio computing device 118, where such functionality may be located within a cloud computing environment or locally on a user device; paras. 0028-0029)

	However, DES JARDINS does not explicitly teach:
from a plurality of speaker devices

However, in a related field of endeavor, FLORES also relates to small network environments (e.g., home networks).  FLORES discloses using FM radio broadcast frequency ranges (87.5 – 108.0 MHz) to perform wireless communications within a home or small community in conjunction with a conventional Wi-Fi network. (p. 43, section 1 and Abstract).

The DES JARDINS-FLORES combination makes obvious:
receive, at the receiver, a plurality of electromagnetic signals, including the electromagnetic signal, from a plurality of speaker devices, and output a plurality of other audio signals, including the second audio signal, obtained from the plurality of electromagnetic signals (Wi-FM utilizes FM broadcast radio signals, modulated with a form of 2-phase phase shift keying; FLORES, p. 44, sections 1 and II.A; FLORES further discloses that FM chips are frequently implemented in smart phones and consumer electronic devices; p. 43, Section 1 and Abstract; the DES JARDINS-FLORES combination now has wireless device 116 receive signals over network 210, which can be any type of in-home network, from noisy sources such as television 112 and computers 114/115; DES JARDINS, paras. 0026-0027 and Fig. 2 with FLORES, pp. 43-44, sections 1 and II.A and Abstract)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the WiFM teachings of FLORES to DES JARDINS.  As disclosed in FLORES, one of ordinary skill in the art would be motivated to have devices utilize FM radio communications within a home network because FM chips are often integrated into devices and the FM frequency range can successfully penetrate buildings. (p. 43, section 1).  As disclosed in FLORES, one of ordinary skill in the art would further be motivated to utilize the FM radio frequency range to reduce interference with neighboring home Wi-Fi networks, that often use overlapping channels. (p. 43, section 1).  

Regarding claim 28, DES JARDINS discloses the voice-controlled device of claim 19. However, DES JARDINS fails to explicitly teach:
further comprising an antenna coupled to the receiver, the antenna configured to wirelessly receive the electromagnetic signal, the electromagnetic signal comprising a radio-frequency carrier modulated using the second audio signal.  

However, in a related field of endeavor, FLORES also relates to small network environments (e.g., home networks).  FLORES discloses using FM radio broadcast frequency ranges (87.5 – 108.0 MHz) to perform wireless communications within a home or small community in conjunction with a conventional Wi-Fi network. (p. 43, section 1 and Abstract).

The DES JARDINS-FLORES combination makes obvious:
further comprising an antenna coupled to the receiver, the antenna configured to wirelessly receive the electromagnetic signal, the electromagnetic signal comprising a radio-frequency carrier modulated using the second audio signal.  (FLORES discloses that each node in the network has a USB radio with an antenna card and a de-modulator for de-modulating an RF signal; p. 47, section IV; FLORES further discloses that FM chips are frequently implemented in smart phones and consumer electronic devices; p. 43, Section 1 and Abstract; the DES JARDINS-FLORES combination now has wireless device 116 receive signals over network 210, which can be any type of in-home network, from noisy sources such as television 112 and computers 114/115; DES JARDINS, using an antenna card and de-modulator as disclosed in FLORES, paras. 0026-0027 and Fig. 2 with FLORES, pp. 43, section 1 and Abstract, p. 47, section IV)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the WiFM teachings of FLORES to DES JARDINS.  As disclosed in FLORES, one of ordinary skill in the art would be motivated to have devices utilize FM radio communications within a home network because FM chips are often integrated into devices and the FM frequency range can successfully penetrate buildings. (p. 43, section 1).  As disclosed in FLORES, one of ordinary skill in the art would further be motivated to utilize the FM radio frequency range to reduce interference with neighboring home Wi-Fi networks, that often use overlapping channels. (p. 43, section 1).  

Claim 33 depends from claim 32 and claims a storage medium storing instructions carried out by a processor that corresponds to the method of claim 6, and therefore claim 33 is rejected under the same grounds as claims 6 and 32 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the DES JARDINS-FLORES combination further in view of Oughton, US 20020153778 A1, hereinafter referenced as OUGHTON.

Regarding claim 9, DES JARDINS discloses the method of claim 7 and further discloses:
receiving, at the speaker device, an electrical signal through one or more conductors, the electrical signal comprising the second audio signal; and (television 112, e.g., a speaker device, is implemented using general hardware elements of Fig. 2; para. 0027; input/output circuits 209, include input coaxial distribution for in-home television systems, e.g., conductors carrying an electrical signal including a television show, e.g., second audio signal; para. 0027; Fig. 1, television signals from headend 103 transmitted over coaxial cables or optical fiber to homes 102 having televisions 112; para. 0020)

However, DES JARDINS-FLORES combination fails to explicitly teach:
powering a transmitter for the electromagnetic signal in the speaker device using the electrical signal. 

However, in a related field of endeavor, OUGHTON relates to systems and methods for providing communications over cable television signal distribution systems. (para. 0008).  The DES JARDINS-FLORES-OUGHTON combination makes obvious:
powering a transmitter for the electromagnetic signal in the speaker device using the electrical signal (OUGHTON discloses a cable television signal distribution system that distributes a communication signal and AC power together over a coaxial cable, where a circuit is configured to convert the AC power to DC voltage for TV operation; OUGHTON, para. 0008; the DES JARDINS-OUGHTON combination now utilizes the electrical cable television signal to power the television, where power is delivered over the tv coaxial cable as disclosed in both DES JARDINS and OUGHTON; DES JARDINS, paras. 0020 and 0027, with OUGHTON, para. 008)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of OUGHTON with DES JARDINS.  As disclosed in OUGHTON, one of ordinary skill would be motivated to utilize the power-over-coaxial teachings of OUGHTON in order to reduce the effects of power surges, high voltage spikes, switching transients, power sags, electrical line noise, frequency variations, brown-outs, power failure and/or harmonic distortion on the delivery of the communications signal.  (paras. 0003, 0007).

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DES JARDINS and further in view of Jones et al., US 20180188351 A1, hereinafter referenced as JONES.

Regarding claim 14, DES JARDINS discloses the method of claim 1.  However, DES JARDINS fails to explicitly teach:
receiving at least some of the other sound at a transducer of a second device remote from the voice-controlled device; 
converting the received at least some of the other sound into the second audio signal; 
generating the electromagnetic signal using the second audio signal; and 
transmitting the electromagnetic signal from the second device for reception by the voice- controlled device.

	However, in a related field of endeavor, JONES pertains to a system for relaying sounds within a facility using an array of audio sensors.  (para. 0010).  The DES JARDINS-JONES combination makes obvious:
receiving at least some of the other sound at a transducer of a second device remote from the voice-controlled device; (JONES discloses audio sensors in a facility that receive a sound, and converts and encodes the detected sound for transmission to a computing system for processing; JONES, paras. 0010 and 0013; the DES JARDINS-JONES combination now attaches the audio sensors of JONES to the noise sources of DES JARDINS (e.g., television 112, or appliances like washing machines, refrigerators, etc.); DES JARDINS, para. 0032 with JONES, paras. 0010 and 0013)
converting the received at least some of the other sound into the second audio signal; (JONES discloses audio sensors in a facility that receive a sound, and converts and encodes the detected sound for transmission to a computing system for processing; JONES, paras. 0010 and 0013; the DES JARDINS-JONES combination now attaches the audio sensors of JONES to the noise sources of DES JARDINS (e.g., television 112, or appliances like washing machines, refrigerators, etc.); DES JARDINS, para. 0032 with JONES, paras. 0010 and 0013)
generating the electromagnetic signal using the second audio signal; and (JONES discloses audio sensors in a facility that receive a sound, and convert and encode the detected sound for transmission to a computing system for processing; JONES, paras. 0010 and 0013; the DES JARDINS-JONES combination now attaches the audio sensors of JONES to the noise sources of DES JARDINS (e.g., television 112, or appliances like washing machines, refrigerators, etc.); DES JARDINS, para. 0032 with JONES, paras. 0010 and 0013)
transmitting the electromagnetic signal from the second device for reception by the voice- controlled device. (JONES discloses audio sensors in a facility that receive a sound, and convert and encode the detected sound for transmission to a computing system for processing; JONES, paras. 0010 and 0013; the DES JARDINS-JONES combination now attaches the audio sensors of JONES to the noise sources of DES JARDINS (e.g., television 112, or appliances like washing machines, refrigerators, etc.), where the audio sensors transmit the encoded sound to a computing system, e.g., a voice-controlled device over communications network 215 in JONES; DES JARDINS, para. 0032 with JONES, paras. 0010, 0013, 0015)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of JONES with DES JARDINS.  As disclosed in JONES, one of ordinary skill in the art would be motivated to combine the audio sensors of JONES to DES JARDINS in order to detect the location of source/origin of the sound, because the intensity values of the sensors will be higher when the sensor is closer to the sound’s origin.  (para. 0011).  
	The examiner notes that DES JARDINS similarly utilizes the location of potential noise sources as part of the user’s noise profile because collected noise from noise sources can be used to improve the noise removing system if expected noises and volume levels are known.  (paras. 0039-0045).

Regarding claim 25, DES JARDINS discloses the voice-controlled device of claim 19.  However, DES JARDINS fails to explicitly teach:
wherein the electromagnetic signal is received from a remote device and the second audio signal represents sounds that are captured by a transducer at the remote device.  

However, in a related field of endeavor, JONES pertains to a system for relaying sounds within a facility using an array of audio sensors.  (para. 0010).  The DES JARDINS-JONES combination makes obvious:
wherein the electromagnetic signal is received from a remote device and the second audio signal represents sounds that are captured by a transducer at the remote device.  (JONES discloses audio sensors in a facility that receive a sound, and converts and encodes the detected sound for transmission to a computing system for processing; JONES, paras. 0010 and 0013; the DES JARDINS-JONES combination now attaches the audio sensors of JONES to the noise sources of DES JARDINS (e.g., television 112, or appliances like washing machines, refrigerators, etc.), each a remote device; DES JARDINS, para. 0032 with JONES, paras. 0010 and 0013)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of JONES with DES JARDINS.  As disclosed in JONES, one of ordinary skill in the art would be motivated to combine the audio sensors of JONES to DES JARDINS in order to detect the location of source/origin of the sound, because the intensity values of the sensors will be higher when the sensor is closer to the sound’s origin.  (para. 0011).  
	The examiner notes that DES JARDINS similarly utilizes the location of potential noise sources as part of the user’s noise profile because collected noise from noise sources can be used to improve the noise removing system if expected noises and volume levels are known.  (paras. 0039-0045).

Claims 13 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over DES JARDINS in view of Solbach, US 10650840 B1, hereinafter referenced as SOLBACH.

Regarding claim 13, DES JARDINS discloses the method of claim 1.  However, DES JARDIN fails to explicitly teach:
determining that both a first version of the second audio signal and a second version of the second audio signal are present within the first audio signal, wherein the first version of the second audio signal and the second version of the second audio signal each have at least one of a different amplitude than, a delay from, or a frequency shift from, the second audio signal and from each other; and 
subtracting both the first version of the second audio signal and the second version of the second audio signal from the first audio signal as at least a part of said processing.  

	However, in a related field of endeavor, SOLBACH relates to a device 110 that receives voice commands (col. 3, line 64 – col. 4, line 5).  Acoustic echo cancellation (AEC) processing is used to subtract a delayed version of the original audio signal from the captured audio to eliminate the echo so that it is easier to process input voice commands.  (col. 4, lines 18-38).

	The DES JARDINS-SOLBACH combination makes obvious:
determining that both a first version of the second audio signal and a second version of the second audio signal are present within the first audio signal, (SOLBACH discloses, in FIG. 1, input audio 21, e.g., first audio signal along with noise from playback audio 11, e.g., a first version, and echo playback audio data 111, e.g., a second version; SOLBACH, col. 4, lines 6-17; the DES JARDINS-SOLBACH combination now has wireless device 116 capture an audio signal that contains noise from a noisy source along with a noise of the echo, e.g., echo of a television show audio; DES JARDINS paras. 0027-0029 with SOLBACH, col. 4, lines 6-17) wherein the first version of the second audio signal and the second version of the second audio signal each have at least one of a different amplitude than, a delay from, or a frequency shift from, the second audio signal and from each other; and (SOLBACH discloses that AEC determines an estimated echo delay path based on a cross-correlation between playback audio 11 and its echo 111; SOLBACH, col. 7, lines 19-30; the DES JARDINS-SOLBACH combination now has wireless device 116 capture an audio signal that contains noise from a noisy source along with a noise of the echo, e.g., echo of a television show audio; DES JARDINS paras. 0027-0029 with SOLBACH, col. 7, lines 19-30)
subtracting both the first version of the second audio signal and the second version of the second audio signal from the first audio signal as at least a part of said processing.  (SOLBACH discloses using AEC to subtract the echo estimate signal from the input signal; SOLBACH, col. 6, lines 12-53; DES JARDINS discloses subtracting the audio component of previously-played content to remove undesired noise; DES JARDINS, para. 0030; the DES JARDINS-SOLBACH combination now uses the AEC techniques of SOLBACH to remove echo noise from the noisy source and then uses the cross-correlation and subtraction techniques of DES JARDIN to reduce the undesired noisy signal from the desired signal, e.g., the voice command; DES JARDINS, para. 0030 with SOLBACH, col. 6, lines 12-53)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the AEC teachings of SOLBACH with DES JARDINS.  As disclosed in SOLBACH, one of ordinary skill would be motivated to use the AEC technique for removing echoes because such technique reduces the processing needed for echo removal to 1/100 of what had previously been required.  (col. 2, lines 56-60). As disclosed in SOLBACH, one of ordinary skill would further be motivated to utilize the AEC techniques to make it easier to process input voice commands. (col. 4, lines 34-38).
	The examiner notes that DES JARDINS also pertains to removing noisy data from input voice commands.  (DES JARDINS, paras. 0042, 0045).

Regarding claim 35, DES JARDINS discloses the storage medium of claim 31.  However, DES JARDINS fails to explicitly teach:
wherein the one or more correlation parameters indicate a plurality of time delays and/or scaling factors for the second audio signal due to a plurality of versions of the second audio signal being found in the first audio signal.  

However, in a related field of endeavor, SOLBACH relates to a device 110 that receives voice commands (col. 3, line 64 – col. 4, line 5).  Acoustic echo cancellation (AEC) processing is used to subtract a delayed version of the original audio signal from the captured audio to eliminate the echo so that it is easier to process input voice commands.  (col. 4, lines 18-38).

	The DES JARDINS-SOLBACH combination makes obvious:
wherein the one or more correlation parameters indicate a plurality of time delays and/or scaling factors for the second audio signal due to a plurality of versions of the second audio signal being found in the first audio signal.  (DES JARDINS discloses in Fig. 5A, Step 550, synchronizing a time difference between the audio signal collected at the user device, e.g., first audio signal, and the audio component of content collected from the content source, e.g., second audio signal; DES JARDINS, para. 0070; SOLBACH discloses, in FIG. 1, input audio 21, e.g., first audio signal along with noise from playback audio 11, e.g., a first version, and echo playback audio data 111, e.g., a second version; SOLBACH, col. 4, lines 6-17; the DES JARDINS-SOLBACH combination now has wireless device 116 capture an audio signal that contains noise from a noisy source along with a noise of the echo, e.g., echo of a television show audio, as disclosed in SOLBACH, and to compute a cross-correlation by time-synchronizing the audio signals; DES JARDINS paras. 0070-0073 with SOLBACH, col. 4, lines 6-17)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the AEC teachings of SOLBACH with DES JARDINS.  As disclosed in SOLBACH, one of ordinary skill would be motivated to use the AEC technique for removing echoes because such technique reduces the processing needed for echo removal to 1/100 of what had previously been required.  (col. 2, lines 56-60). As disclosed in SOLBACH, one of ordinary skill would further be motivated to utilize the AEC techniques to make it easier to process input voice commands. (col. 4, lines 34-38).
	The examiner notes that DES JARDINS also pertains to removing noisy data from input voice commands.  (DES JARDINS, paras. 0042, 0045).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10325591 B1 (Pogue) discloses that a speech interface device may capture user speech for analysis by automatic speech recognition (ASR) and natural language understanding (NLU) components. However, an audio signal representing the user speech may also contain interfering sound generated by a media player that is playing audio content such as music. Before performing ASR and NLU, a system attempts to identify the content being played by the media player, such as by querying the media player or by analyzing the audio signal. The system then obtains the same content from an available source and subtracts the audio represented by the content from the audio signal.
US 20130058496 A1 (Harris) discloses reducing audio noise in audio related communications (e.g., telephone communications) by analyzing audio signals from/to users (or user equipments) in a close proximity to one another, e.g., e.g., in the same geographic location or for calls under the same cell. Also pre-recorded signals or real-time broadcasting signals may be used for identifying and canceling/reducing unwanted noises in various audio related communications.
Crepaldi, Marco, et al. "An analog-mode impulse radio system for ultra-low power short-range audio streaming." IEEE Transactions on Circuits and Systems (2015) pp. 2886-2897. Discloses ultra-low power ultra-wide-band sensors for audio streaming.
Jeong, Seokhyeon, et al. "Always-on 12-nW acoustic sensing and object recognition microsystem for unattended ground sensor nodes." IEEE Journal of Solid-State Circuits (2017) pp. 261-274. Discloses always-on acoustic sensors for Internet of Things applications, and notes on p. 261 that ideally such sensors can harvest energy so they do not require long-term battery replacement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                       



/JESSE S PULLIAS/Primary Examiner, Art Unit 2655